DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020, has been entered.

Information Disclosure Statement
In the IDS submitted on September 25, 2020, NPL citation #17 sets forth 11 pages.  However, this document is only 10 pages long.  The 11th page is directed to a separate, uncited document.  As such, the examiner has only considered the 10 pages related to this citation.  Additionally, the citation has been modified by the examiner to reflect 10 pages instead of 11.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:
Either replace “comprises” with --comprise-- in line 2, or, preferably, amend the claim to set forth --…wherein the processor-executable instructions include a first instruction for indicating the preferred preemption point, said first instruction comprising a first operand…--.
Claim 6 is objected to because of the following informalities:
In line 2, insert commas before and after “of the plurality of context registers” for consistency with claim 3.  This makes it clear that the one or more context registers, and not the plurality of context registers, is used by the first thread.
In the last paragraph, is the another data structure the data table of claim 1?  If so, please use the same language.
Claims 9 and 16 are objected to for similar reasons as claim 2.
Claims 7, 13, 14, and 20 are objected to for similar reasons as claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In each of claims 1, 8, and 15, in the last paragraph, “the plurality of context registers”.  Taking claim 1, for example, this could refer back to the plurality of registers in line 6, or to lines 2-3 of the last paragraph.
In each of claims 3, 10, and 17, both instances of “the plurality of context registers” for similar reason as above.
In each of claims 4, 6, 11, 13, 18, and 20, any instance of “the plurality of context registers” for similar reasons as above. 
In claims 7 and 14, last line, “the preferred preemption point”.  Taking claim 7 as an example, there is such a preferred point in claim 7, lines 4-5, and in claim 1, lines 3-4, and there are multiple preferred points in claim 2, last line.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., “Rapid and Low-Cost Context-Switch through Embedded Processor Customization for Real-Time and Control Applications”, 2006 (as cited by applicant and herein referred to as Zhou), in view of Meriac et al., U.S. Patent Application Publication No. 2019/0213329 A1 (herein referred to as Meriac).
Referring to claim 1, Zhou has taught a method of compiler-optimized context switching, the method comprising:
a) receiving processor-executable instructions indicating a preferred preemption point comprising an instruction address (see p.356, section 4, and FIG.5, and note a special instruction indicating an address (PC(i)) of a switch (preemption) point is received.  This special instruction is one of a number of instructions received during execution.  Hence, the entire group of instructions received indicates this preferred point);
b) wherein a compiler inserts, into the processor-executable instructions, a data table indicating which context registers of a plurality of context registers are in use at the preferred preemption point (see section 3, starting with the 2nd paragraph.  The compiler inserts, into the overall instruction sequence to be executed, more instructions (in the form of routines) that save only the live (in use) registers at the preemption point.  In order to save only ;
c) storing the preferred preemption point in a data structure (see p.356, section 4, and FIG.5.  The switch point (PC(i)) is stored by the special instruction into a switch register of a plurality of switch registers);
d) determining, based on the data structure, that the preferred preemption point has been reached by a first thread (see FIG.5 and note that the current program counter is compared to the switch points.  When the comparator CMP finds that the current PC matches PC(i), this means that the preferred point has been reached by the first thread);
e) determining that preemption of the first thread for a second thread has been requested (see FIG.5, FIG.4, and the description of FIG.4.  Basically, when a timer expires (time interrupt occurs), preemption is requested, and the comparator is enabled to look for the match.); and
f) performing a context switch to the second thread (see section 4, 1st paragraph (last sentence in particular)),
g) Zhou has not taught wherein performing the context switch to the second thread comprises overwriting each of a plurality of context registers prior to loading one or more context registers, of the plurality of context registers, used by the second thread.  Specifically, while the loading has been taught (see p.355, left column, last paragraph), the overwriting prior to the loading has not been taught.  However, Meriac has taught that when a context switch from context A to context B is triggered (FIG.1, step 112), hardware/context registers (paragraph [0003]) used for context A are saved (FIG.1, step 114); reset by overwriting the data therein with zeroes, some pseudo-random value, a clean state, a prior known state, or a known trusted state (paragraphs [0012] and [0015], and FIG.1, step 116); and loaded with performing the context switch to the second thread comprises overwriting each of a plurality of context registers prior to loading one or more context registers, of the plurality of context registers, used by the second thread.  Note that, in the combination, only live registers would be saved (as taught by Zhou), but live and dead registers used by the switched-out thread would be reset because they were all used by that thread (and no information, live or dead, should be leaked).
Referring to claim 4, Zhou, as modified, has taught the method of claim 1, wherein the received processor-executable instructions indicate a plurality of preferred preemption points, each comprising an instruction address, wherein the data table inserted into the processor-executable instructions indicates which context registers of the plurality of context registers are in use at each of the plurality of preferred preemption points (there are multiple preemption points at hot spots within the code (where there are fewer live registers so as .
Claims 8, 11, 15, and 18 are respectively rejected for similar reasons as claim 1, 4, 1, and 4.

Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Meriac and the examiner’s taking of Official Notice.
Referring to claim 2, Zhou, as modified, has taught the method of claim 1, wherein the processor-executable instructions indicating the preferred preemption point comprises a first operand representing the instruction address of the preferred preemption point (again, from section 4, the special instruction, which is part of an overall group of received instructions,  specifies an address of a switch point.  This is a first operand).
Zhou has not taught that the special instruction with the first operand also includes a second operand representing an N-bit hash code index specifying which of a plurality of preferred preemption points to overwrite within the data structure.  However, it is known in the art for instructions that write to registers to include an operand to indicate which register to write to.  This is one of a number of register-addressing techniques that is known that could be combined with Zhou to yield predictable results with an expectation of success.  It is a simple scheme as well as a flexible scheme as any instruction could be configured to write to any switch register (as opposed, for instance, to writing the registers in a rotating order, where only the next register in line could be written to).  As a result, to implement a simple, flexible register-writing a second operand representing an N-bit hash code index specifying which register to write within the data structure (the examiner notes that applicant equates the hash code index to the index value in paragraph [0025].  Similarly, the special instruction in Zhou, when writing to one of M registers, will need to include some number (N) of bits to index into the register array.  Thus, this N-bit value is the hash code index specifying the register to write to).
Further, while Zhou, as modified, hasn’t explicitly taught that this hash code index specifies which of a plurality of preferred preemption points to overwrite, the examiner notes that Zhou has taught “several switch registers” (section 4) and shows only three switch registers in FIG.5.  “Several” is defined by a number of sources to mean more than two but not many.  Therefore, the three registers in FIG.5 may be the actual number implemented by Zhou.  Also from section 4, Zhou wants to keep the number of switch registers small so as to not have to significantly increase the amount of task state to save and restore on context switch (see end of 2nd paragraph in section 4).  However, FIG.7 in Zhou also shows that one benchmark (G721) includes five switch points.  If there are five switch points and only three switch registers, then writing at least the fourth and fifth switch points to switch registers will necessarily include overwriting previous switch points.  Even if Zhou had five switch registers to accommodate G721, in order to minimize task state (and cost/footprint of hardware), while increasing flexibility by allowing applications having more than five switch points to execute (one of skill in the art would recognize that any application could include any number of switch points), it is still obvious to modify Zhou such that the number of switch registers is smaller than the number of a plurality of preferred preemption points to overwrite.
Referring to claim 3, Zhou, as modified, has taught the method of claim 2, wherein performing the context switch to the second thread comprises:
a) determining one or more context registers, of the plurality of context registers, used by the first thread (see p.355, left column, last paragraph, and note that only live registers are saved.  In the example given, R1 and R2 are identified as live.  Similarly, FIG.7 shows how many live registers there are at each switch point.  Note that live registers may be a subset of registers used by a given thread.  That is, a given thread, during processing, may use any number of registers, of which only a portion are live (the others may be dead and not used in the future).  Here, the plurality of context registers comprise all used registers.  Per Meriac, all used registers should be overwritten for increased security.  But, in Zhou, only live registers are stored.  Thus, of the plurality of context registers, one or more live registers are determined for saving purposes (prior to overwriting)); and
b) saving values stored in the determined one or more context registers prior to overwriting each of the plurality of context registers (again, see p.355, left column, last paragraph, and note that the identified registers are then saved.  Registers R1 and R2 are saved.  Zhou alone has taught saving prior to overwriting with the second task’s stack frame including values to be used by the second thread (p.355, left column, last paragraph).  Further, in combination with Meriac, any registers saved in Zhou would subsequently be reset/overwritten (see Meriac, FIG.1, steps 114-116)).
Referring to claim 5, Zhou, as modified, has taught the method of claim 3, wherein performing the context switch to the second thread comprises:
causing an exception handler to interrupt execution of the first thread (see FIG.5.  When the comparator CMP detects a match (i.e., a preemption point), execution of the first thread is interrupted so as to execute RTOS kernel code (exception handler) to perform the various steps set forth in the description of FIG.4); and
b) saving values held in context registers within the exception handler (again, the RTOS kernel code (exception handler) is invoked upon detecting a match (see p.355, last paragraph) to save the live registers).
Referring to claim 6, Zhou, as modified, has taught the method of claim 3, wherein determining the one or more context registers of the plurality of context registers used by the first thread comprises:
a) obtaining a value of a hash code that identifies which particular preemption point of the plurality of preferred preemption points was encountered by consulting a register (again, from paragraph [0025] of applicant’s specification, a hash code is basically an index to which a switch point address is written.  Thus, each hash code has a corresponding instruction address value stored in the register selected by the hash code.  In other words, each instruction address value is of a hash code.  With this interpretation, see the first paragraph under FIG.4, and FIG.5.  Basically, an instruction value (of the corresponding hash code index), PointID, is obtained from the matching switch register); and
b) consulting another data structure constructed by a compiler which describes which context registers are in use at the particular preemption point (see the first two paragraphs under FIG.4.  The routines for saving live registers are registered by the compiler (in an inherent data structure).  This data structure would then be consulted using the PointID to obtain the routines to save the appropriate registers in use (live registers)).
Referring to claim 7, Zhou, as modified, has taught the method of claim 3, wherein determining the one or more context registers of the plurality of context registers used by the first thread comprises:
a) obtaining an address of an instruction that was recognized as a preferred preemption point by consulting a register (see the first paragraph under FIG.4, and FIG.5.  Basically, an instruction address (PointID) identified as a switch point is obtained from the switch register); and
b) using the recognized address of the instruction as a hash code to consult another data structure constructed by a compiler which describes which context registers are in use at the preferred preemption point (see the first two paragraphs under FIG.4.  The routines for saving live registers are registered by the compiler (in an inherent data structure).  This data structure would then be consulted using the PointID to obtain the routines to save the appropriate registers in use (live registers)).
Claims 9-10, 12-14, 16-17, and 19-20 are respectively rejected for similar reasons as claims 2-3, 5-7, 2-3, and 5-6.

Response to Arguments
On at least page 13 of applicant’s response, applicant argues that Zhou hasn’t taught the newly added limitations in claims 1, 8, and 15.
The examiner respectfully disagrees.  Applicant’s added features are not narrow enough in scope to preclude rejection by Zhou.  As stated in the rejection above, Zhou’s compiler inserts instructions to be executed during a context switch.  These instructions inherently identify live 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lueh et al., U.S. Patent Application Publication No. 2016/0140686 A1, has taught a compiler-inserted preemption instruction that includes fields to indicate which registers to save (see at least paragraphs [0016]-[0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183